08-3746-cv
    Singleton v. Holder



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 29th day of January, two thousand ten.

    PRESENT:
             DENNIS JACOBS,
                   Chief Judge,
             ROBERT D. SACK,
             PETER W. HALL,
                 Circuit Judges.
    __________________________________________

    Bernard Singleton,

                          Plaintiff-Appellant,

                          v.                               08-3746-cv

    Attorney General Eric H. Holder, Jr., *
    United States Department of Justice,

             Defendant-Appellee.
    __________________________________________




             *
          Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Eric H. Holder, Jr., is substituted for Michael
    B. Mukasey as Defendant in this case.
FOR APPELLANT:            Bernard Singleton, Newport News, VA


FOR APPELLEE:             Lev L. Dassin, Acting United States
                          Attorney, Southern District of New
                          York, Daniel P. Filor and Sarah S.
                          Normand, Assistant United States
                          Attorneys, of counsel, New York,
                          N.Y.

    Appeal from a judgment of the United States District

Court for the Southern District of New York (Lynch, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is

AFFIRMED.

    Appellant Bernard Singleton, pro se, appeals the grant

of summary judgment dismissing his claims of discrimination

and retaliation in violation of Title VII of the Civil

Rights Act of 1964.     We assume the parties’ familiarity with

the underlying facts, the procedural history of the case,

and the issues on appeal.

    We review the grant of summary judgment de novo, and

ask whether the district court properly concluded that there

were no genuine issues of material fact and that the moving

party was entitled to judgment as a matter of law.     See

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d

Cir. 2003).     In determining whether there are genuine issues


                                2
of material fact, we are “required to resolve all

ambiguities and draw all permissible factual inferences in

favor of the party against whom summary judgment is sought.”

Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)

(internal quotation marks omitted).    However, “conclusory

statements or mere allegations [are] not sufficient to

defeat a summary judgment motion.”    Davis v. State of New

York, 316 F.3d 93, 100 (2d Cir. 2002).

    Here, an independent review of the record and relevant

case law reveals that the district court properly granted

the Government’s motion for summary judgment.    We affirm the

district court judgment for substantially the same reasons

stated by the district court in its thorough and well-

reasoned opinion and order.

    We have considered Singleton’s remaining arguments and

find them to be without merit.

    For the foregoing reasons, the judgment of the district

court is hereby AFFIRMED.



                              FOR THE COURT:

                              Catherine O’Hagan Wolfe, Clerk




                               3